DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least radiation resistance sheet" in line 14.  There is insufficient antecedent basis for this limitation in the claim and the limitation should read - - the at least one radiation resistance sheet - - .
Claims 2-6 and 8-14 depend on claim 1 and are thus also deemed indefinite by definition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/023094 to Kim et al. (Kim).
In reference to claim 1, Kim teaches a vacuum adiabatic body (FIG. 1-4), comprising a first plate (10, FIG. 1-4) defining at least a portion of a wall for a first space; a second plate (20, FIG. 1-4) defining at least a portion of a wall for a second space having a second temperature different from a first temperature of the first space (page 5, par 0052); a sealing (61, FIG. 1-4) that seals the first plate and the second plate to provide a third space (comprising vacuum 50, FIG. 1-4) having a third temperature between the first temperature and the second temperature (par 0052-0058), wherein the third space is a vacuum space (50, FIG. 1-4); a support (30, FIG. 1-4) that maintains the third space; a heat resistance unit comprising at least one radiation resistance sheet (32, FIG. 1-4) that blocks radiation heat transfer in the third space so as to reduce heat transfer between the first plate and the second plate; and an exhaust port (40, FIG. 1-4) through which a gas of the third space is exhausted (par 0052), wherein the support comprises two support plates (35, FIG. 1-4), and wherein the at least one radiation resistance sheet is supported by at least one support protrusion (par 0058) provided on at least one bar (31, FIG. 1-4), which couples the two support plates to each other, to maintain an interval between the first plate and the second plate (FIG. 1-4; par 0058).

In reference to claim 3, Kim teaches the vacuum adiabatic body as explained in the rejection of claim 2, and Kim additionally teaches wherein the at least one bar comprises at least two kinds of bars (31, FIG. 1-4) provided in the support (30, FIG. 1-4). 
In reference to claim 14, Kim discloses vacuum adiabatic body as explained in the rejection of claim 1, and Kim also teaches wherein the two support plates are made of polyphenylene sulfide (PPS) material (par 0059).  
In reference to claim 15, said claim claims the same limitations as claim 1; thus, said claim 15 is rejected in a similar manner, as explained in detail above.  Additionally, Kim teaches a main body providing an internal space in which goods are stored (FIG. 1-2; par 0049); a door configured to open and close the internal space (par 0050) and a refrigeration cycle for supplying cold air to the internal space, the refrigeration cycle comprising a compressor that compresses a refrigerant; a condenser that condenses the compressed refrigerant; an expansion valve that expands the condensed refrigerant; and an evaporator that evaporates the expanded refrigerant to dissipate heat, wherein the door or the main body comprises a vacuum adiabatic body, as explained in detail above (all par 0050-51; FIG. 1-2).
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 4-6 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2012/0196059 to Fujimori et al. teaches a vacuum heat insulating material.
U.S. Patent Application Publication 2016/0109172 to Kim et al. teaches a refrigerator.
U.S. Patent Application Publication 2011/0241513 to Nomura et al. teaches a vacuum heat insulating material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/25/2022